Case 1:19-cv-00526-MAC-KFG Document 6 Filed 04/06/21 Page 1 of 2 PageID #: 78




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


RONNIE ADAM CLOUD,                                §
                                                  §
                 Petitioner,                      §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-526
                                                  §
DANA BROUSSARD,                                   §
                                                  §
                 Respondent.                      §
                       MEMORANDUM ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Ronnie Adam Cloud, proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The court previously referred this matter to the Honorable

Keith F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant

to applicable laws and orders of the court.      The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending the petition be dismissed

without prejudice for failure to exhaust state court remedies.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report
and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

the petition.

         In addition, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

certificate of appealability is issued. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362
Case 1:19-cv-00526-MAC-KFG Document 6 Filed 04/06/21 Page 2 of 2 PageID #: 79



F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues raised in the

petition are subject to debate among jurists of reason, that a court could resolve the issues in a

different manner, or that the questions presented are worthy of encouragement to proceed further.

See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of the petitioner, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       In this case, the petitioner has not shown that the issue of whether he has exhausted his

state court remedies is subject to debate among jurists of reason. The factual and legal questions

raised by petitioner have been consistently resolved adversely to his position and the questions

presented are not worthy of encouragement to proceed further. As a result, a certificate of

appealability shall not issue in this matter.

         SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                   2
